Name: Commission Regulation (EEC) No 56/90 of 10 January 1990 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 1 . 90 Official Journal of the European Communities No L 8/29 COMMISSION REGULATION (EEC) No 56/90 of 10 January 1990 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 11 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as amended by Regulation (EEC) No 3817/85 (*), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during October, November and December 1989, HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origina ­ ting in and coming from the Arab Republic of Egypt is to be reduced shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 177, 24. 6. 1989, p. 1 . (3) OJ No L 146, 14. 6. 1977, p. 9 . (4) OJ No L 302, 31 . 10 . 1973, p. 1 . 0 OJ No L 368, 31 . 12. 1985, p. 16. No L 8/30 Official Journal of the European Communities 11 . 1 . 90 ANNEX to the Commission Regulation of 10 January 1990 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 73,85 1006 10 23 63,25 1006 10 25 63,25 1006 10 27 63,25 1006 10 92 73,85 1006 10 94 63,25 1006 10 96 63,25 1006 10 98 63,25 1006 20 1 1 92,31 1006 20 13 79,06 1006 20 15 79,06 1006 20 17 79,06 1006 20 92 92,31 1006 20 94 79,06 1006 20 96 79,06 1006 20 98 79,06 1006 30 21 123,19 1006 30 23 129,44 1 1006 30 25 129,44 1006 30 27 129,44 1006 30 42 123,19 1006 30 44 129,44 1006 30 46 129,44 1006 30 48 129,44 1006 30 61 131,20 1006 30 63 138,77 1006 30 65 138,77 1006 30 67 138,77 1006 30 92 131,20 1006 30 94 138,77 1006 30 96 138,77 1006 30 98 138,77 1006 40 00 _ 22,85